TEXAS




Honorable Esco Walter
County Attorney
Taylor County
Abilene, Texas

Dear Sir:                      Opinion No. O-2.70
                               Re: Can Roy C. &.dler oontinue
                                   to apt as purohasing agent
                                   for Taylor County for the
                                   next. two years under the
                                   faots set forth?

Your reoent request for an opinion of this department on the
above stated qusstlan has been raaelved.

We    quote from your letter as followsr

"At a regular s~esaion of the Taylor county Commlaaioners~
Court on Beoomber 9, 1940, the Commissioners   Court employed
one Roy C. Fuller as purohasing agent for Taylor County for
the next two years.

"On January 1, 1941,  Roy C. Fullar’a brother-in-law will take
office  as oounty commissioner of preoinot No. 2 in Taylor
County, and will at that-time be a member pf the Commissioners'
Court of this county, Can Roy C~.Fuller oontlnue to aot as
purchasing agent for Taylor County-for the next two yeare,
or would that be a violation of the nepotism law, whioh is
Article  432 of the Penal code,

('1 am enolosing herewith a oopy of the nepotism law and referenoes
to Attorney General's opinions on nepotism.   It appears to me
that under Attorney General's Op,&nion No. 467.there would be no
violation of the nepotism law. vvhat is your opinion about this
question?"

Your inquiry as presented to this department involves the
question of whether the nepotism law of this state will be
violated under the above stated facts which raises another
question that requires this department to pass upon before
considering the original question. The question raised 1st Does
Taylor County have the legal right and authority to employ a
purchasing agent for said county? We think not.
                                                            .
                                                        .     :,




Honorable Esco 'Walter, Page 2, O-2970



Article 1580 of Vernon's Annotated CiviI Statutes provides:

"The commissioners court may appoint an agent or agents to
make any contract'on behalf of the county for the erection
or repairing of any county buildings, and to superintend their
erection or repairing, or for any other purpose authorized by
law. The contract or acts of such aSent or agents, duly
executed and done, for and on behalf of the county, and within
his or their powers, shall be valid and effectual to bind such
county to all intents and purposes."

In 1933 the !+jrd Legislature passed an act, page 11, chapter 99
authorizing the appointment of a purchasing agent in counties
having a population of more than one-hundred thousand (100,000)
inhabitants, and less than one hundred, fl.fty thousand (150,
000) inhabitants, and having a city of a population in excess
of one hundred thousand (100,000) inhabitants.   This act was
amended~by the 45th Legislature in 1937, page 5999 chapter 301.
This act provides for the appointment of purchasing agents in
counties having a population of more than one hundred thousand
(100,000) inhabitants and not less than one hundred, fifty
thousand (15'0,000) inhabitants as shown by the latest United
States Census, and containing two cities of fifty thousand
(50,000) inhabitants or more each9 as shown by the latest United
States Census. This act further sets forth the compensation,
duties, etc. of the purchasing agent in said counties.

In 1939 the 46th Legislature passed a similar act, Special Laws,
page 602, authorizing the appointment of purchasing agents in
counties having a population of more than one hundred, forty
thousand (140,000) inhabitants and less than two hundred, ninety
thousand (2gO,OOO) inhabitants. according to the last preceding
Federal Census and wherein fs situated an incorporated city
having a population in excess of one hundred and forty...thousand
(140,000) inhabitants according to the last preceding j'ederal
Census, This act further sets out the duties, compensation, etc.
of the purchasing agents.

With reference to the above mentioned acts authorizing the
appointment of purchasing agents it is to be noted that this
department is not passing upon the constitutionality of said
acts.

It will be noted that Article 16l$a-1, Vernonss Annotated Civil
Statutes provides that the County Auditor in counties having
a certain population shall be the purchasing agent of said
counties.  In this connection, we call yolir attention to our
Opinion No. o-1748, which holds Article 16:1+5a-lunconstitutional.
A oopy of this opinion is enclosed for your information.



 I
Honorable Esco Walter, Page 3, O-2970



It is apparent that the Legislature did not think that
Article 1580, supra, authorized :he appointment of a county
purchasing agent or it would not have passed the above mentioned
act authorizing the appointment of such in certain counties.

Counties, being component parts of the State, have no powers or
duties except those which are fully set forth and defined in the
Constitution and statutes.  The statutes have clearly defined
the powers, prescribed the duties, and imposed the liabilities
of the commissioners' court, the medium through which the
different counties act, and from those statutes must come all
the authority vested in the counties. Edwards County vs.
Jennings, 33 S.W. 585; Texas Jurisprudence, Vol. 11, page 563.

Commissioners' courts are courts of limited jurisdiction, and
their authority extends only to matters pertaining to the
general welfare of their respective counties and their powers
are only those expre-sslg or impliedly conferred upon them by
law, that is, by the Constitution and the statutes of the State.
(Texas Jurisprudence, Vol. 11, page 565, and authorities cited).

According to the 1940 Federal Census, Taylor Zounty has a
po ulation of forty-four thousand, one hundred, ninety-three
 (46,193) inhabitants and does not come within any of the above
mentioned statutes authorizing the appointment of a purchasing
agent. We find no statute or other authority expressly or
impliedly authorizing the commissioners' court of Taylor County
to appoint or employ a purchasing agent; Therefore, you are
,respectfully advised that it is the opinion of this department
that Taylor County, acting through its commissioners' court does
not have the legal right or authority to employ or appoint a
county purchasing agent. Therefore, the question as presented
in your inquiry, becomes moot.

Trusting that the foregoing fully answers your Inquiry, we are
                                    Very truly yours
                                ATTORNEY GENERAL OF TEXAS

                                s/ firdell vliilliams


                                           Ardell Williams
                                                 Assistant


APPROVED DECEMBER 18, 1940
s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS     Approved Opinion Committee, By B;NB
                              Chairman